Citation Nr: 1502842	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right shoulder impingement status-post surgery and, if so, whether service connection for a right shoulder disorder is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from February 1987 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the Veteran's petition to reopen a claim for service connection for right shoulder impingement status-post surgery.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.   A hearing transcript has been associated with the claims file.

The Board notes that additional evidence, namely an internet article addressing rotator cuff injuries, has been submitted which was not previously considered by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative waived initial AOJ consideration of this evidence in April 2013.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals the April 2013 hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, the Veteran's VBMS file does not contain any documents at this time.

The Board's decision as to the petition to reopen a claim for service connection for right shoulder impingement status-post surgery is below.  The reopened claim for service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in September 2007, the RO denied the Veteran's claim for service connection for right shoulder impingement status-post surgery.

2.  Evidence added to the record since the last final denial in September 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right shoulder impingement status-post surgery.


CONCLUSIONS OF LAW

1.  The September 2007 decision that denied the Veteran's claim of entitlement to service connection for right shoulder impingement status-post surgery is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder impingement status-post surgery.   38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for right shoulder impingement status-post surgery is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.     § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the diseases listed in section 3.309(a).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran previously sought entitlement to service connection for right shoulder impingement status-post surgery in March 2007.  In a September 2007 decision, the AOJ considered the Veteran's service and Reserves treatment records and VA treatment records dated through April 2007.  The service treatment records are negative for treatment, complaints or diagnoses related to the right shoulder.  A June 1992 VA operative note indicates that the Veteran had a chronic history of right shoulder pain and impingement, that he had denied a history of specific trauma and that he had reported a history of chronic over use as a construction worker.  The AOJ denied the Veteran's claim for service connection for right shoulder impingement status-post surgery reasoning that the Veteran's June 1992 shoulder surgery occurred during a period of inactive duty, that he had reported chronic overuse as a construction worker and that there was no evidence showing that such condition began while on active duty.

Although notified of the AOJ's denial in a September 2007 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The AOJ's September 2007 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for right shoulder impingement status-post surgery was received prior to the expiration of the appeal period stemming from the September 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

The evidence received since the September 2007 rating decision consists of VA outpatient treatment records, a June 2012 VA examination report, various lay statements and the hearing testimony from the Veteran.  In this regard, the June 2012 VA examiner opined that it was less likely than not that the Veteran's right rotator cuff tendonitis was incurred in or caused by service as there was no documentation of right shoulder complaints in service, that his right shoulder complaints occurred after discharge and that without actual documentation of such complaints during service no "objective association" can be made with the diagnosis.  During the April 2013 hearing, the Veteran testified regarding the use of his shoulder during service as well as his post-service treatment.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Presuming the credibility of the statements from the Veteran and pursuant to Justus, as well as the June 2012 VA opinion, the Board finds that the evidence received since the September 2007 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for right shoulder impingement status-post surgery.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for right shoulder impingement status-post surgery was previously denied as the evidence did not show a nexus between a current right shoulder disorder and service.  While the June 2012 VA examiner offered a negative opinion, such addresses the etiology of the Veteran's right shoulder disorder and, as such, offers a more complete view of the disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for right shoulder impingement status-post surgery is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for right shoulder impingement status-post surgery, is reopened; the appeal is granted to this extent only.


REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claim for service connection is warranted.

With regards to the Veteran's claimed right shoulder disorder, he has alleged that his current disability is the result the manual labor and repeated heavy lifting that he performed during service.  Service treatment records are negative for complaints, treatments or diagnoses related to a right shoulder condition.  Post-service, the Veteran underwent a subacromial decompression to the right shoulder in June 1992 following reports of chronic over use as a construction worker.  A June 2012 VA examiner opined that it was less likely than not that the Veteran's right rotator cuff tendonitis was incurred in or caused by service as there was no documentation of right shoulder complaints in service and that without actual documentation of such complaints during service no objective association can be made with the current diagnosis.  However, this opinion did not discuss the Veteran's lay assertions that his current right shoulder disorder began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Therefore, in light of this deficiency, a remand is necessary in order to obtain an addendum opinion.

Finally, the Veteran suggested in his April 2013 hearing testimony that his treating VA physician had related his right shoulder disorder to service and that such opinion may be located in his VA treatment records.  Further, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the West Los Angeles Healthcare Center dated after October 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

 a) Identify all diagnoses related to the Veteran's claimed right shoulder disorder.  The examiner should identify all such disorders that have been present at any time since January 2010. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed right shoulder disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his performance of manual labor and repeated heavy lifting?

 c) If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., July 1991)?  If so, what were the manifestations?

The examiner should specifically consider the Veteran's lay statements regarding his in-service injuries and the continuity of symptomatology.  The examiner should also address the impact, if any, of the Veteran's post-service June 1992 right shoulder surgery, which was performed following the Veteran's reports of chronic overuse as a construction worker, on his claimed disorder.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Thereafter, the issues on appeal should be readjudicated, including the claim for service connection for a right shoulder disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


